Citation Nr: 1533905	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  13-05 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant served on active duty in the United States Army from July 1987 to July 1991.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied the appellant's claim of entitlement to service connection for a low back condition.  The Board remanded the case for additional development in September 2013, and in February 2015.  The case has now been returned to the Board for appellate review.

This appeal was processed using the VA paperless claims processing system.  Any future consideration of this appellant's case should take into consideration the existence of these electronic records. 


FINDING OF FACT

A chronic lower back disorder was not present until more than one year after the Veteran's discharge from service, and no current lower back disorder is related to service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder, to include degenerative joint disease/arthritis and/or degenerative disc disease, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The duty to notify was satisfied by a letter sent in August 2009 (prior to the rating action on appeal) which addressed all of the notice elements.  The claim was also readjudicated in the Statement of the Case (SOC) issued in December 2012, and in the Supplemental Statements of the Case (SSOCs) issued in December 2013, and April 2015.  Thus, the appellant has been provided adequate notice with regard to the service connection claim.  With respect to the Dingess requirements, the appellant was provided with the relevant information in the August 2009 letter.  

The duty to assist was also met in this case.  The appellant's service medical treatment records are included in the evidence of record.  Private treatment records have also been obtained and associated with the file.  VA examinations were conducted in January 2010, November 2013, and April 2015.  38 C.F.R. § 3.159(c)(4).

A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that these actions were conducted by health care professionals, and the associated reports reflect review of the appellant's prior medical history and records.  The VA physician reports included etiologic opinions and demonstrated objective evaluations.  The Board finds that the VA medical reports taken together are sufficiently detailed with recorded history and clinical findings.  As a result, the Board finds that additional development by way of another examination or medical opinion would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327; Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Furthermore, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide, and she was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available relevant treatment records that she wanted the RO to obtain for her that were not obtained.  She had previously been given more than one year in which to submit evidence after the RO gave her notification of her rights under the pertinent statute and regulations.

A remand from the Board or from the Court confers upon a veteran the right to substantial compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the February 2015 Board remand, a VA medical opinion was obtained in April 2015, and the case was readjudicated.  Therefore, substantial compliance has been achieved.

Therefore, there is no duty to assist that was unmet, and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board turns to the merits of the claim.

II.  Merits of the Claim

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  

Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases (including arthritis) may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a chronic disease under 38 C.F.R. § 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The appellant contends that she was treated in service for low back symptoms, that she continues to suffer from such low back symptoms and that her current low back pathology is etiologically related to the heavy physical activity/exercise she engaged in during her military service.  In her VA Form 21-526 submitted in August 2009, the appellant stated that her low back problems began in 1991, and that she had been in receipt of medical treatment for those problems since 2004.  The appellant subsequently stated in the course of VA medical examinations that she had first received medical treatment for back problems approximately four years after service (1995).  

Review of the appellant's service medical treatment records reveals that she underwent a service entrance examination in March 1987; her clinical evaluation was normal and no low back problems were identified.  In December 1987, the appellant sought treatment for what was described as left sacroiliac joint dysfunction with symptoms centering over the L5-S1 area.  Radiographic examination of the appellant's lumbosacral spine was accomplished the next month.  The January 1988 x-ray report states that no significant abnormalities were noted.  The appellant next sought treatment for a low back condition in March 1991.  At that time, she complained of back and neck problems.  She gave a three-week history of low back pain without paresthesias or weakness.  On physical examination, the appellant was found to be slightly tender at the sacroiliac joints.  She exhibited normal sensory and motor testing results.  The clinical assessment was low back pain; it was questioned whether this was secondary to mild degenerative joint disease (DJD).  The appellant was given a 60-day profile for chronic low back pain with mechanical neck pain.  She was advised to call if she was not better in 10 days; there is no record that the appellant ever sought further treatment.  The appellant's master problem list did not include any mention of a chronic low back problem.  The appellant underwent a service separation examination in April 1991; in the associated report of medical history, the appellant reported experiencing recurrent low back pain.  On physical examination, the appellant was found to be clinically normal.  A physician's note states that the appellant reported having low back pain in recent years.  The physician further stated that no pathology was found.  In May 1991, the appellant underwent occupational health out-processing.  She stated that she had not incurred any occupational illness or injury since she started her job (personnel management specialist). 

Post-service, the first clinical documentation of low back complaints included in the evidence of record is dated in February 2008.  The appellant underwent MRI testing at a private facility that same month which revealed negative results for the sacrum and mild disc and mild to moderate facet degenerative changes in the lumbar spine with borderline stenosis at L4-5 without significant nerve impingement.  The report of the February 2008 initial evaluation by a private physician indicates that the appellant presented with complaints of low back pain; the appellant said that the pain had been with her for a good seven years or so and she recalled having it when she was pregnant with her third child.  

On a form dated in September 2009, the private physician treating the appellant opined that the appellant's back diagnosis was more likely than not a result of her military service because the appellant's low back pain started in the military.  The physician further opined that the appellant's facet arthrosis shown by MRI could be secondary to repetitive stress of those joints from heavy activity.  However, the award of benefits may not be predicated on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; see Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (physician's comment couched in terms of "may or may not" was held to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran "may" have had pertinent symptoms also implied "may or may not", and was deemed speculative).  The Board notes that the September 2009 private physician opinion only indicated that the facet arthrosis "could be" due to in-service activity.  Therefore, the Board does not find this opinion to be probative.

The appellant underwent a VA medical examination in January 2010.  After reviewing the claims file and examining the appellant, the VA physician rendered a diagnosis of lumbar DJD and disc disease at L4-5 and degenerative joint disease in the sacroiliac joints.  The examiner noted that no lumbar spine or sacroiliac joint DJD or degenerative disc disease (DDD) had been found within 18 months of the appellant's discharge from service.  

The appellant underwent another VA medical examination in November 2013; in an e-mail sent that same month, the examiner stated that he had reviewed the electronic file.  The appellant reported that her back problem started in service.  She said that she hurt her back with ongoing physical activity (running).  The examiner noted that the etiology of degenerative back conditions is multifactorial and that these conditions are common even in the general population.  The examiner stated that the radiographic and physical examination findings present in the appellant were consistent with age-related changes.

The RO obtained a VA medical opinion in April 2015; the VA physician reviewed the appellant's claims file and medical records.  After discussing the appellant's in-service and post-service treatment for low back-related complaints, the physician opined that it was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The physician based his opinion on the fact that the appellant was seen on only two occasions for complaints of back pain in service and because the appellant did not seek treatment for many years after service.  

The foregoing evidence shows that the appellant experienced recurrent back pain in service and that there were no complications or sequelae present at the time of her service discharge.  The evidence of record reflects that there was radiographic evidence of mild disc pathology and mild to moderate facet degenerative changes in February 2008.  However, there is no clinical evidence of a diagnosis of any low back DJD or arthritis or DDD within a year of the appellant's discharge from the Army in July 1991.  There is no evidence, apart from the appellant's statements, suggesting that she manifested arthritis or DJD or DDD to any degree within one year of her discharge from service.  Furthermore, there is no probative medical opinion of record that indicates any earlier existence of low back arthritis or DJD or DDD, or that any current low back pathology is related to any incident of service - rather the appellant's radiographic and clinical findings are consistent with age-related changes.  

In this regard, the Board notes that "[c]ontinuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  Accordingly, the Board notes that whether service connection may be granted in this case turns on evidence of a nexus between the current low back DJD and DDD and the appellant's description of continuous symptomatology since service.  Concerning this, the Board notes that, notwithstanding a showing of continuous symptoms since service, medical evidence is still required to demonstrate a nexus between a current disability and the continuous symptoms "unless such a relationship is one as to which a lay person's observation is competent[.]"  Savage, 10 Vet. App. at 497.

The Board recognizes that a veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  While the appellant is competent to say that she experiences low back pain for which she sought treatment ever since service, she does not have the expertise to state when DJD or DDD was initially present or that there is an etiologic relationship between any incident of service and any current low back disorder; radiographic examination and a medical opinion would be required.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  The same holds true for the appellant's representative.  

To the extent that said statements represent evidence relating to symptomatology, without more, these statements are not competent evidence of a diagnosis of any low back pathology, nor do they establish a nexus between a medical condition and the appellant's military service.  Chronicity is not demonstrated when the sole evidentiary basis for the asserted continuous symptomatology is written information from the claimant and when "no" medical evidence indicated continuous symptomatology.  McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001) (per curiam).  It was not until February 2008 that low back DJD/DDD was first documented.  The appellant herself has been inconsistent in describing treatment for her back problem; in August 2009, she said she had been in treatment from 2004 onward and then she later reported being treated from 1995 onward.  The Court has indicated that the absence of any medical records of a diagnosis or treatment for years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that a veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (which stipulates that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  While the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  

In addition, there is no clinical evidence to support the conclusion that any chronic disorder resulted from the 1987 or 1991 low back pain complaints.  The appellant has presented no corroborating evidence to establish a continuity of symptomatology of a low back disorder since service.  While the appellant has contended that she experienced low back pain in service and after service, pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Furthermore, the preponderance of medical evidence of record is against finding that there is a nexus between any in-service incident and the claimed low back pathology.

The Board must assess the appellant's competence to report incurring a low back disorder during her military service, as well as her credibility.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr and Washington, the Court noted that a veteran is competent to testify to factual matters of which he had first-hand knowledge, and citing its earlier decision in Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness; see also 38 C.F.R. § 3.159(a)(2).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  

The resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau; Buchanan; both supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, as documentation of the presence of DJD or DDD requires radiographic examination, and as specialized training is required for a determination as to diagnosis and causation, such therefore is not susceptible of lay opinions on etiology.  In addition, medical examination is needed in order to properly attribute pain to degenerative joint disease.  Therefore, the Board cannot give any probative weight to the opinions of the Veteran or her representative about the origins of her claimed low back DJD/DDD, as they are not qualified to offer such opinions.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).

The Board has scrutinized the record with a view towards ascertaining whether there is any basis (e.g., direct, presumptive or secondary) to indicate that the claimed low back DJD/DDD was incurred by any incident of military service or related to any service-connected disability.  (Secondary service connection is not in play in this case as the appellant is not service-connected for any disability.)  However, the Board has gleaned no such supporting evidence or suggestion thereof.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee, 34 F.3d at 1043 (both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim, including direct service connection).  See Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 (2006).  

Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection and that service connection for arthritis/DJD/DDD of the low back is not warranted.  Because the preponderance of the evidence is against the appellant's service connection claim, the benefit of the doubt doctrine does not apply.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a low back disorder, to include degenerative joint disease (arthritis) and degenerative disc disease, is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


